Title: Enclosure: To John Adams, 27 August 1790
From: Washington, George
To: Adams, John


SecretUnited States [New York] August 27th 1790  
Provided the dispute between Great Britain and Spain should come to the decision of Arms, from a variety of circumstances (individually unimportant and inconclusive, but very much the reverse when compared and combined) there is no doubt in my mind, that New Orleans and the Spanish Posts above it on the

Mississippi will be among the first attempts of the former, and that the reduction of them will be undertaken by a combined operation from Detroit.
The Consequences of having so formidable and enterprising a people as the British on both our flanks and rear, with their navy in front, as they respect our Western settlements which may be seduced thereby, as they regard the Security of the Union and its commerce with the West Indies, are too obvious to need enumeration.
What then should be the answer of the Executive of the United States to Lord Dorchester, in case he should apply for permission to march Troops through the Territory of the said States from Detroit to the Mississippi?
What notice ought to be taken of the measure if it should be undertaken without leave, which is the most probable proceeding of the two?
Mr Adams will oblige the President of the United States by giving his opinion in writing on the above statement.

Go: Washington

